Citation Nr: 1145303	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-28 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the right knee.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2001 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and a 10 percent rating for patellofemoral syndrome of the right knee.   

In April 2011, the Board denied two other issues on appeal and remanded the case to the RO for additional development of the claim for a higher rating for a right knee disability.  

In September 2011, in response to an August 2011 supplemental statement of the case, the Veteran submitted additional medical evidence in the form of copies of VA outpatient records, and signed a form indicating that she wished to have the Board consider this evidence without sending it back first to the RO for its consideration.  38 C.F.R. § 21.1304. 

The claims of service connection for a hip disability and a left knee disability, raised by the Veteran in a September 2011 statement, are referred to the RO for appropriate action. 


FINDING OF FACT

Since the effective date of service connection, the patellofemoral syndrome of the right knee is manifested by pain and full range of motion; there is no X-ray evidence of degenerative arthritis or any clinical evidence of recurrent subluxation or lateral instability.





CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).







In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for patellofemoral syndrome of the right knee.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional records for the RO to obtain on her behalf.




Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in July 2007, in conjunction with the claim of service connection, and a VA examination in June 2011, in conjunction with the claim for a higher rating.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the VA examinations are adequate to rate the right knee disability.  And as there is no evidence subsequent to the VA examination that shows a material change in either condition, a reexamination is not warranted.  38 C.F.R. § 3.327(a).  To that end, the Board acknowledges that the Veteran has submitted additional VA outpatient records dated after her June 2011 VA examination.  While some of the records show that she has complained of persistent and worsening right knee pain, on physical examination there are no findings that suggest her underlying right knee disability has increased in severity to warrant a re-examination.  Rather, the focus on the outpatient records appears to be continuing treatment for swelling of the lower extremities, for which service connection is already in effect.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran asserts that a rating higher than 10 percent is warranted for her right knee patellofemoral syndrome.  In a September 2011 statement, she asserted that her disability was manifested by persistent pain, aches, swelling, and instability.  


As her knee was unstable and caused her to stumble frequently, she stated that she had to wear a knee brace for support.  She took medication to alleviate the pain.  She asserted that the pain and instability had limited her activities, particularly her physical activities.  She stated that sometimes she had difficulty driving because her knee had sharp pains and locked up.  She stated that it was difficult and painful for her to walk long distances.  

In this case, the RO in an August 2007 rating decision granted service connection for patellofemoral syndrome of the right knee, assigning a 10 percent rating for the disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, osteomalacia is rated on limitation of motion of the affected part as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.


Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension. VAOPGCPREC 9-04 (September 17, 2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability.

The pertinent evidence of record consists of VA records including reports of VA examination reports in July 2007 and June 2011.  

As for instability, despite the Veteran's contentions that she had instability and wore a knee brace for support, there was no objective evidence of ligamentous laxity of the right knee on the VA examinations.  On the examinations, the examiners stated that there was no evidence of instability or laxity.  Lachman's sign was negative, as were anterior and posterior drawer's tests.  Lateral and medial, varus and valgus, stress on the knee showed no laxity of the ligaments.  Moreover, with the exception of a single complaint in March 2010 when it was noted that the right knee had some laxity and the Veteran was referred to the prosthetic department for a replacement knee brace, VA records do not show any finding of recurrent subluxation or lateral instability.  



In short, the records as whole that show repeated laxity testing over a period of years, resulting in a finding of intact ligaments, outweighs the single episode of laxity noted in March 2010.  

While the Veteran is competent to describe symptoms of her knee disability, the Board finds that she is not competent to opine as to the condition of her knee ligaments.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  Ligamentous laxity or impairment is not a condition under case law that has been found to be capable of lay observation, as it is determined through specialized medical tests, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the condition of her knee ligaments.  To this extent, the Veteran's statements to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim. 

For the foregoing reasons, for the period considered in this appeal, the Veteran does not satisfy the criteria provided for a compensable rating under Diagnostic Code 5257.  

As for limitation of motion of the right knee, the Board first notes that there is no X-ray evidence of arthritis or degenerative joint disease.  X-rays of the right knee in July 2007 and June 2011 were normal.  


On the VA examinations, the examiners acknowledged the Veteran's complaints of knee pain, but on objective demonstration the Veteran was described as having full or normal range of motion, that is, 0 degrees of extension and 140 degrees of flexion of the right knee.  VA records do not show findings inconsistent with those findings on examination.  

Although the principal symptom of the Veteran's right knee disability is pain, the objective findings do not show that pain limits her knee to such an extent as to satisfy the criteria provided for a compensable rating for either limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  Further, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiners specifically remarked that active and passive range of motion produced no indication of pain, weakness, fatigue, or incoordination.  

Thus, the medical evidence does not support a rating higher than 10 percent for the right knee disability under the arthritis and limitation of motion criteria.  

In the absence of objective medical evidence of other separate and distinct manifestations of the service-connected right knee disability not contemplated in the current rating assignment, the Board finds no basis upon which to assign a higher or separate disability rating.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  For example, there is no identification of cartilage impairment for consideration of Diagnostic Codes 5258 and 5259.   









For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right patellofemoral syndrome.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate.


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and symptomatology of the Veteran's right knee.  In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the right knee is encompassed by the Rating Schedule.  That is, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  





Therefore, the assigned schedular rating is adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for patellofemoral syndrome of the right knee is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


